     Case 3:21-cv-00186-JLS-KSC Document 18 Filed 05/06/21 PageID.217 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEVIN MORRISON, an individual,                    Case No.: 21-CV-186 JLS (KSC)
12                                    Plaintiff,
                                                       ORDER VACATING HEARING
13   v.
                                                       (ECF No. 15)
14   GG HOMES, INC., a California
     Corporation,
15
                                    Defendant.
16
17
18         Presently before the Court is Defendant GG Homes, Inc.’s Motion to Dismiss for
19   Failure to State a Claim and Motion to Dismiss for Lack of Jurisdiction (ECF No. 15). On
20   its own motion, the Court VACATES the hearing scheduled for May 13, 2021 at 1:30 p.m.
21   and takes the matter under submission without oral argument pursuant to Civil Local Rule
22   7.1(d)(1).
23         IT IS SO ORDERED.
24   Dated: May 6, 2021
25
26
27
28

                                                   1
                                                                             21-CV-186 JLS (KSC)
